Case 2:18-cv-12507-DML-SDD ECF No. 8 filed 11/28/18                           PageID.16   Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DAWN D. HALLAMAN,

              Plaintiff,                                           Case Number 18-12507
v.                                                                 Honorable David M. Lawson

SUNRISE CREDIT SERVICES, INC.,

              Defendant.
                                                 /

                                     ORDER OF DISMISSAL

       On November 9, 2018, the parties informed the Court through electronically-filed notice

that they had reached a final settlement of all claims in this matter. The case therefore will be

dismissed.

       Accordingly, it is ORDERED that the case is DISMISSED WITH PREJUDICE and

without costs to any party. Any party may apply to reopen the matter to enforce the settlement

agreement on or before December 28, 2018.

       It is further ORDERED that the Court’s order to show cause in writing why the case should

not be dismissed for failure to prosecute (ECF No. 6) is DISMISSED AS MOOT.

                                                                   s/David M. Lawson
                                                                   DAVID M. LAWSON
                                                                   United States District Judge

Date: November 28, 2018


                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon each attorney or party of record herein by
                      electronic means or first class U.S. mail on November 28, 2018.

                                                 s/Susan K. Pinkowski
                                                 SUSAN K. PINKOWSKI
